United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2063
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Herman Paige, Jr., also known as Joe

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 4, 2012
                             Filed: October 16, 2012
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Herman Paige appeals the extent of the 18 U.S.C. § 3582(c)(2) sentence
reduction that the district court1 granted him. Prior to this reduction, his sentence

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
included a 240-month prison term on a charge of conspiring to distribute cocaine base
(crack), and an 84-month consecutive term on four counts of distributing crack, for
a total drug sentence of 324 months (with two additional consecutive 60-month terms
for firearm offenses). Based on Amendment 750 to the United States Sentencing
Guidelines, the court reduced the distribution sentences to 22 months, for a total drug
sentence of 262 months (with the firearm sentences unchanged). We find no abuse
of discretion in the reduction, see United States v. Burrell, 622 F.3d 961, 964 (8th Cir.
2010) (standard of review), as the resulting sentence is at the bottom of the amended
Guidelines range, see U.S.S.G. § 1B1.10, comment. (n.3) (if prison term was within
Guidelines range applicable at time of sentencing, court may reduce prison term to
term no less than minimum term provided by amended Guidelines range). We reject
Paige’s argument that, in considering the reduction, the court should have treated the
Guidelines as advisory. See Dillon v. United States, 130 S. Ct. 2683, 2692 (2010).
We also reject Paige’s ineffective-assistance claim, as there is no right to counsel in
a section 3582(c)(2) proceeding, see United States v. Brown, 565 F.3d 1093, 1094
(8th Cir. 2009) (per curiam); and we note that the district court was not required to
hold a hearing, see United States v. Starks, 551 F.3d 839, 842-43 (8th Cir. 2009).

       The judgment is affirmed. Counsel’s motion to withdraw is granted, subject
to counsel informing appellant about procedures for seeking rehearing or filing a
petition for certiorari.
                         ______________________________




                                          -2-